Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150709                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  THOMAS GUASTELLO,                                                                                                  Justices
          Plaintiff-Appellant,
  v                                                                SC: 150709
                                                                   COA: 313725
                                                                   Macomb CC: 2011-000663-CH
  JEAN LAFON, JEANNE LAFON, and
  JEAN A. LAFON REVOCABLE TRUST,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 23, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2015
           d0921
                                                                              Clerk